DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 3 and 5, "the first metal wire" and "the second metal wire" lack antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 1 and recites that "the second metal wire comprises a soft material", while claim 1 earlier recites "the second metal wires comprising copper or copper alloy".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinniburgh (2924141).
 	Kinniburgh discloses a cable comprising a cable core comprising one or more electric wires (12); a shield layer (18) covering around the cable core; and a sheath (20) covering around the shield layer, wherein the shield layer comprises a braided shield including a plurality of first metal wires (22) comprising aluminum and a plurality of second metal wires (24) comprising copper, and wherein the first metal wires and the second metal wires are cross-braided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kinniburgh in view of Huang et al. (2019/0164667).
 	Kinniburgh discloses the invention substantially as claimed except for the cross-sectional area of the first metal wire being 1.5 times or more and 2.0 times or less the cross-sectional area of the second metal wire (re claims 2-3) and the ratio of the total cross-sectional area of the first metal wires to the cross-sectional area of the shield layer being greater than the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer (re claim 4).
 	Huang et al. discloses a cable comprising a braid (5) which is comprised of first metal wires (5a, softer wires [0042]) and second metal wires (5b), wherein the cross-sectional area of each of the first metal wires is 1.5 times or more and 2.0 times or less the cross-sectional area of each of the second metal wires ([0047]) and the ratio of the total cross-sectional area of the first metal wires to the cross-sectional area of the shield layer (60%) being greater than the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer (40%) ([0044]-[0045]).
 	It would have been obvious to one skilled in the art to modify the braid of Kinniburgh such that the cross-sectional area of each of the first metal wires is 1.5 times or more and 2.0 times or less the cross-sectional area of each of the second metal wires and that the ratio of the total cross-sectional area of the first metal wires to the cross-sectional area of the shield layer is greater than the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer, as taught by Huang et al. to meet the specific use of the resulting cable, such as flexibility.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kinniburgh in view of Honda et al. (JP 2007-023305).
 	Honda et al. discloses a cable comprising a metal wire which comprises a soft material having a tensile strength of 200 MPa or more, an elongation of 10% or more, and an electrical conductivity of 98% or more (No. 32, Table 2).  It would have been obvious to one skilled in the art to use the material taught by Honda et al. for the second metal wires of Kinniburgh to provide the cable with both mechanical and electrical properties.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Kinniburgh.
 	Huang et al. discloses the invention substantially as claimed including the second metal wires (5b) comprising copper ([0040]); the cross-sectional area of each of the first metal wires (5a) is 1.5 times or more and 2.0 times or less the cross-sectional area of each of the second metal wires ([0047]) and the ratio of the total cross-sectional area of the first metal wires to the cross-sectional area of the shield layer (60%) being greater than the ratio of the total cross-sectional area of the second metal wires to the cross-sectional area of the shield layer (40%) ([0044]-[0045]).
 	Huang et al. does not disclose the first metal wires comprising aluminum.  Kinniburgh discloses a cable comprising first metal wires (22) comprising aluminum and second metal wires (24) comprising copper.  It would have been obvious to one skilled in the art to use aluminum for the first metal wires of Huang et al. to form a shield layer which is not only light in weight and less expensive in manufacture, but also is substantially as effective from an electrical standpoint as the existing shields.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847